Citation Nr: 0518852	
Decision Date: 07/12/05    Archive Date: 07/20/05	

DOCKET NO.  05-16 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the back. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
VARO in St. Louis, Missouri, that, among other things, 
determined that claims for service connection for arthritis 
of the right knee and arthritis of the back remained denied 
because the evidence submitted was not new and material.  

A review of the record discloses that in a supplemental 
statement of the case dated in March 2005, the VARO in 
Lincoln, Nebraska, found that new and material evidence had 
been submitted and reopened the claim, but denied service 
connection for arthritis of the back and arthritis of the 
right knee on a de novo basis.

Although the RO reopened the claims, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 
1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issues have been restated on the title page 
to reflect this requirement.  

The Board notes that a review of the record discloses that 
service connection is in effect for hearing loss, rated as 50 
percent disabling, post-traumatic stress disorder, also rated 
as 50 percent disabling, tinnitus, rated as 10 percent 
disabling, and partial ankylosis of the right index finger, 
rated as noncompensably disabling.  The combined disability 
rating of 80 percent has been in effect from February 4, 
2005.  The veteran has been determined to be entitled to a 
total compensation rating based on individual unemployability 
because of the severity of his service-connected disorders, 
from February 4, 2005.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2004), this case has been 
advanced on the Board's docket for good cause shown.

The portion of the appeal pertaining to the low back is being 
remanded for further development by way of the Appeals 
Management Center in Washington, D.C.  The veteran will be 
notified should further action is required.


FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and VA has made 
reasonable efforts to develop such evidence.

2. Service connection for arthritis of the right knee was 
denied by an unappealed rating decision by the RO in January 
1947.

3.  The additional evidence received since the 1947 rating 
decision is new and material and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

4.  Current right knee arthritis is reasonably attributable 
to the veteran's active service.  


CONCLUSIONS OF LAW

1.  The January 1947 RO decision that denied service 
connection for arthritis of the right knee is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

2.  New and material evidence has been submitted to reopen 
the claims of entitlement to service connection for arthritis 
of the right knee.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 
(2004).  

3.  Arthritis of the right knee is presumed to have been 
incurred during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), not 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion when necessary, and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Board notes that the regulation pertaining to the 
definition of new and material evidence was amended during 
the pendency of this appeal.  Cf. 38 C.F.R. § 3.156 (2001) 
with 38 C.F.R. § 3.156 (2004).  This amendment is effective 
only for claims filed on or after August 29, 2001.  In this 
case, since the veteran's claim to reopen was received in 
December 2003, the amendments are applicable to his claim and 
will be addressed below.  

In addition, under the provisions of the VCAA, once the claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating claim.  See 38 U.S.C.A. § 5103A.  

With regard to the duty to notify, the VCAA requires VA 
notify a claimant of the information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of its duties, 
VA is to specifically inform the claimant of what portion, if 
any, of the evidence is to be provided by him and what part, 
if any, VA will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [A letter from VA to 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

A review of the evidence in this case discloses that soon 
after filing his claim in December 2003, the veteran was 
informed of the requirements of the VCAA in a January 2004 
communication.  He was told what VA's duty to assist him in 
obtaining evidence in his claim was, and he was told what was 
needed from him.  He was specifically told with regard to the 
right knee and back disorders, what qualified as new 
evidence, and what qualified as material evidence.  Further, 
the Board concludes that information and discussions 
contained in the June 2004 rating decision, the January 2005 
statement of the case, and the March 2005 supplemental 
statement of the case provided the veteran with sufficient 
information regarding the applicable laws and regulations.  
The Board finds that notification has been provided to the 
veteran of the information and evidence not previously 
provided to VA that was necessary to substantiate his claims, 
and the various communications properly indicated what 
portion of the information and evidence was to be provided by 
him and what portion VA would obtain on his behalf.  Based on 
the above, the Board finds that the veteran has been 
sufficiently informed of what is required of him and of VA in 
conjunction with his claims.

With regard to the duty to assist, in general, the VCAA 
provides that VA shall make efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  The Board 
finds that reasonable efforts have been made to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims, and that there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  
The record contains VA and private treatment records.  Also, 
the veteran has been accorded comprehensive medical 
examinations by VA in March 2005.  Accordingly, the Board 
concludes that VA has fulfilled its duty to assist the 
veteran in this case.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 requires that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case since the VCAA notice was provided to 
the veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as stated by the Court in Pelegrini.  

All the VCAA essentially requires is that the duty to notify 
is satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board concludes 
that appellate consideration of the veteran's claims at this 
time is appropriate.  See also Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005) [An error is not 
prejudicial when it does not affect the essential fairness of 
the adjudication].  

Finality

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there was clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.1103.

As noted above, service connection for arthritis of the back 
and arthritis of the right knee was denied by the RO in 
January 1947.  There was no timely appeal of this decision 
and it therefore became final.  Because the present appeal 
does not arise from an original claim, but rather from an 
attempt to reopen a claim that was denied previously, the 
Board must bear in mind the important distinctions between 
those two types of claims.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional in 
nature.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. 
Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

Under pertinent law and VA regulations, the Board will reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
appellant.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating a claim.  38 C.F.R. § 3.156(a) 
(2004).  

The evidence of record at the time of the January 1947 RO 
decision included the veteran's service medical records and 
the report of a VA examination in November 1946.  The service 
medical records are without reference to complaints or 
abnormal findings relative to the right knee.  

At the time of the VA examination in November 1946, the 
veteran reported that after discharge the right knee began 
hurting and he went to a doctor about two weeks before coming 
to VA.  An X-ray study of the knees reportedly showed 
narrowing medial interosseous space and eburnation of the 
medial tibial articular surface.  

Based on the evidence mentioned above, the RO determined in 
January 1947 that service connection was not established for 
right knee disability since any condition were not incurred 
in or aggravated by the veteran's wartime service.  

The evidence added to the record since the 1947 RO decision 
includes an August 2004 statement from Rick A. Rohrs, D.C.  
The chiropractor indicated that over the past several years 
the veteran had been treated intermittently for a chronic 
recurring low back disorder.  He stated that "apparently" the 
veteran had injured his right knee during combat action in 
World War II.  

Other evidence added to the record includes a September 2004 
statement from Dale E. Michels, M.D., who stated he had 
completed a review of the veteran's chart in his office from 
1997 through 2004.  Reference was made to right knee pain and 
some related swelling at the time of an urgent care center 
visit in December 1997.  Subsequent references were made to a 
popliteal cyst in the right knee and arthritis of both knees.  
The physician stated that "for arthritis to develop there was 
either a previous injury or accumulated 'wear and tear' on a 
joint or possibly both.  Certainly, an injury a number of 
years ago would predispose an individual to the development 
of arthritis."  

The additional evidence also includes statements from the 
veteran that he injured his right knee during the rigors of 
combat and in his job carrying heavy loads.

The Board notes that for the purpose of establishing whether 
new and material evidence has been presented, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the statements 
from the chiropractor and a private physician and the 
veteran's own statements constitute new and material 
evidence.  The evidence is new because it had not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  The evidence is also material 
because it bears directly and substantially upon the specific 
matter under consideration, which is whether the veteran has 
current arthritis of the right knee that had its onset in 
service, or is medically related to service.  In view of the 
foregoing, the Board finds this evidence to be new and 
material evidence and the claim is reopened.

Having determined that the claim is reopened, the Board must 
next determine if it will be prejudicial to the veteran if 
the Board addresses the merits of the claims.  If the RO has 
already considered the underlying issues on the merits, the 
veteran will not be prejudiced by the Board proceeding to 
review the issues on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As noted above, VA has met its duties 
to notify and assist in accordance with the provisions of the 
VCAA. 

Law and Regulations


In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  

Notwithstanding the above, service connection may be granted 
for disabilities shown after service, when all the evidence, 
including that pertinent to service, shows that the 
disability was incurred in service.  38 C.F.R. § 3.303; 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may also be established for a chronic 
disease manifested to a compensable degree within the 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Arthritis is a chronic disease 
with a presumptive period of one year.  38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue that is material to 
a determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

As noted above, a review of the service medical records is 
without reference to complaints or abnormalities pertaining 
to the right knee.  

However, at the time of examination by VA in November 1946, 
the veteran complained that the right knee bothered him.  He 
stated he had been involved in using heavy weapons and 
carrying heavy ammunition during his time in service.  X- 
study of the knees showed a narrowing of the medial 
interosseous space and eburnation of the medial tibial 
articular surface.  

The medical records subsequent thereto include an August 2004 
statement from the chiropractor who indicated the veteran 
reported having injured the right knee during combat in World 
War II.  

The pertinent medical evidence of record also includes the 
September 2004 statement from Dale E. Michels, M.D., referred 
to above.  This communication indicated the physician began 
seeing the veteran in 1997.  The physician stated that the 
veteran was seen for a popliteal cyst of the right knee and 
for arthritis of both knees.  He noted that "for arthritis to 
develop there was either a previous injury or accumulated 
'wear and tear' on a joint or possibly both.  Certainly, an 
injury a number of years ago would predispose an individual 
to the development of arthritis."

The veteran was accorded an examination of the joints by VA 
in March 2005.  The claims file was reviewed by the examiner.  
It was noted the veteran had been a bricklayer for 37 years 
until his retirement 22 years earlier.  He then worked with 
fire protection and sprinkler services for a number of years 
until his retirement in 2004.  He was given diagnoses of:  
Mild tricompartmental degenerative arthrosis of the right 
knee; musculoligamentous strain of the right knee.  

With regard to the knees, the physician stated he agreed with 
the veteran's primary physician.  He noted there was 
documentation in the literature indicating injuries could 
cause arthritis in joints many years later, but he suspected 
the veteran had degenerative changes involving both knees.  
The X-ray studies confirmed this with a clinical examination 
diagnoses of musculoligamentous strain of the right knee and 
mild tricompartmental degenerative arthrosis of the right 
knee being joined by one of three compartment degenerative 
joint disease.  The examiner indicated that the diagnoses 
were bilateral and not just unilateral.

After carefully considering the evidence of record, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that service connection for arthritis of the 
right knee is warranted.  The veteran was seen for a 
complaint of knee and back pain several months following 
service discharge and an x-ray study of the right knee at 
that time showed the presence of arthritis.  This was a time 
within the one year presumptive period for service connection 
purposes.  The recent VA examination did not result in an 
opinion that the right knee arthritis is attributable to 
service, but the x-ray study interpretation from several 
months following service discharge certainly places the 
evidence in equipoise.  When that is the case, the benefit of 
the doubt is for application and the veteran prevails.

Accordingly, the evidence is for the claim of service 
connection for arthritis of the right knee.  Service 
connection for right knee arthritis is therefore allowed.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for arthritis of the right knee is 
allowed.


REMAND

The VA physician who examined the veteran in early 2005 was 
equivocal in his review of the record with regard to the 
etiology of the veteran's back disorder.  The Board believes 
it would be helpful to have him review the entire claims 
folder and compare the x-ray study of the back in 1946 with 
that done in 2005.

Accordingly, this portion of the case is REMANDED for the 
following:

The VA physician who examined the veteran 
in March 2005 should review the claims 
file, particularly the x-ray study in 
1946, and opine as to whether it is as 
likely as not ( more than a 50% 
probability) that the veteran's current 
back disability is attributable to the 
veteran's active service on either a 
direct or a presumptive basis. If he 
cannot make such a statement, this should 
be so indicated.  If he is not available, 
the folder should be reviewed by another 
physician with knowledge in orthopedic 
disability. That physician should be 
asked the same question as mentioned 
above.

Then the RO should readjudicate the 
issue. If any benefit remains denied, a 
supplemental statement of the case should 
be issued and the veteran should be given 
an opportunity for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional treatment or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707, 
117 Stat. 2651 (2004).



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


